Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 11/10/2022. 
Claims 1-29 are currently pending.
The Drawings filed 03/11/2021 are approved by the examiner.
The IDS statement filed 01/28/2022 has been considered.  An initialed copy accompanies this action.
Applicant’s election without traverse of Group I, claims 1-9 and 19-29, in the reply filed on 11/10/2022 is acknowledged.  Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
Claims 6 and 19 recite the glycol polymer(s) have “an average molecular number” range.  It is noted para. [0868] of the specification indicates the term “molecular number” may be used interchangeably with “molecular weight”.  Thus, the claimed term “average molecular number” is synonymous with “average molecular weight” of the glycol polymer(s). 
Claim Objections
Claim 5 and 8 are objected to because of the following informalities:  
In claim 5, the species of block co-polymer “PPG-PEG-PPG” and “PEG-PPG-PEG” are each repeated several times in the alternative limitation.  The limitation should only recite each different species once.
In claim 8, “akylene glycol alkyl ether” appears to be a misspelling of “alkylene glycol alkyl ether”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the claim recites “forming a composition comprising a glycol polymer and water” and “wherein a second liquid phase of said at least two liquid phases comprises a glycol polymer”.  The recitation of “a glycol polymer” twice in separate limitations/compositions within the process renders the claim indefinite because it is unclear from an antecedent basis perspective if there is one glycol polymer (the composition and second liquid phase comprise the same glycol polymer) or two glycol polymers (the composition and second liquid phase comprise distinct glycol polymers).  This issue also raises additional indefiniteness/antecedent basis issues in dependent claims 2-9 that further refer to/limit “the glycol polymer”.  It is unclear which glycol polymer these dependent claim limitations refer to (the composition’s glycol polymer and/or the second liquid phase’s glycol polymer).  
	Also in claim 1, the term “the composition’s cloud point temperature” in “phase transitioning the composition at or above the composition’s cloud point temperature to form at least two liquid phases” lacks sufficient antecedent basis in the claim.  Applicant could amend the claim to further recite the composition comprising the glycol polymer and water has a cloud point temperature prior to this step to give the term “the composition’s cloud point temperature” sufficient antecedent basis. 
	Claims 2-9 are also indefinite for their dependency on claim 1.
	In claims 28 and 29, the term “the cloud point temperature” lacks sufficient antecedent basis in the claims.  Applicant could amend the claims to further recite the composition “has” or “comprises” “a cloud point temperature of …” to give the terms sufficient antecedent basis. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheluget et al. (“Liquid-liquid equilibrium of aqueous mixtures of poly(propylene glycol) with NaCl”, J. Chem. Eng. Data, 1994, 39, 127-130).
As to claim 1, Cheluget et al. teach a liquid-liquid phase transition process comprising forming a composition comprising a glycol polymer and water and phase transitioning the composition at or above the composition’s cloud point temperature to form at least two liquid phases (stock solutions of components comprising water and polypropylene glycol are mixed and then their liquid-liquid phase separation characteristics analyzed, pages 128-129; the fact that the composition forms two liquid phases means it is present at/above the cloud point temperature, else it would be soluble; Fig. 2-5 are evidence the systems have temperatures where the system is one liquid phase that transitions to two liquid phases as temperature is increased), wherein a first liquid phase of said at least two liquid phases comprises greater than 50wt.% water and a second liquid phase of said at least two liquid phases comprises the glycol polymer (Tables 2-6 show the top phase comprises most of the PPG and the bottom phase comprises most of the water) and wherein the second liquid phase comprising the glycol polymer has a density less than the density of the liquid phase comprising greater than 50 wt.% water when non-contiguously separate from other liquid phases and at a temperature of 10°C (the top phase contains most of the PPG and the bottom phase comprises most of the water, Id., meaning the top phase has a lower density than the bottom phase).  As to the additional limitation an enthalpy of liquid-liquid phase transition is greater than 5 kJ/kg, the claimed limitation is presumed inherent because the reference teach the same phase transition process comprising the same glycol polymer/water composition as claimed.  See MPEP 2112.01. 
	In the event Cheluget et al. fail to sufficiently teach the claimed steps of first forming a composition comprising a glycol polymer and water and then specifically phase transitioning the composition at or above the composition’s cloud point temperature to form at least two liquid phases, at the time of the effective filing date the claimed steps would nevertheless have been obvious to a person of ordinary skill in the art.  The Figures depict the compositions are present as one liquid phase or two liquid phases depending on the temperature of the composition and the concentrations of the components therein, i.e., the phase(s) are a function of, among others, temperature.  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to phase transition a single liquid phase composition into two liquid phases by raising the temperature of the composition, i.e., meeting or exceeding the composition’s cloud point.  
	As to claim 2, the glycol polymer comprises a polypropylene glycol, as described above.
	As to claims 7 and 9, the disclosed polypropylene glycol meeting the claimed glycol polymer reads on the presence of a glycol ether by double inclusion.  The polypropylene glycol/composition has a cloud point (phase transition temperature(s), described above), which reads on the presence of a combined cloud point.

Claims 1, 3, 6, 7, 9, 19-24, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ho-Gutierrez et al. (“Liquid-liquid equilibrium of aqueous mixtures of poly(ethylene glycol) with Na2SO4 or NaCl”, J. Chem. Eng. Data, 1994, 39, 245-248).
	As to claim 1, Ho-Gutierrez et al. teach a liquid-liquid phase transition process comprising forming a composition comprising a glycol polymer and water and phase transitioning the composition at or above the composition’s cloud point temperature to form at least two liquid phases (creating two liquid phases from a single homogenous aqueous phase by addition of polyethylene glycol, introduction section; the fact that the composition forms two liquid phases means it is present at/above the cloud point temperature, else it would be soluble; Fig. 2-5 are evidence the systems have temperatures where the system is one liquid phase that transitions to two liquid phases as temperature is increased), wherein a first liquid phase of said at least two liquid phases comprises greater than 50wt.% water and a second liquid phase of said at least two liquid phases comprises the glycol polymer (Tables 2-6 show the top phase comprises most of the PEG and the bottom phase comprises most of the water) and wherein the second liquid phase comprising the glycol polymer has a density less than the density of the liquid phase comprising greater than 50 wt.% water when non-contiguously separate from other liquid phases and at a temperature of 10°C (the top phase contains most of the PEG and the bottom phase comprises most of the water, Id., meaning the top phase has a lower density than the bottom phase).  As to the additional limitation an enthalpy of liquid-liquid phase transition is greater than 5 kJ/kg, the claimed limitation is presumed inherent because the reference teach the same phase transition process comprising the same glycol polymer/water composition as claimed.  See MPEP 2112.01. 
	In the event Ho-Gutierrez et al. fail to sufficiently teach the claimed steps of first forming a composition comprising a glycol polymer and water and then specifically phase transitioning the composition at or above the composition’s cloud point temperature to form at least two liquid phases, at the time of the effective filing date the claimed steps would nevertheless have been obvious to a person of ordinary skill in the art.  The Figures depict the compositions are present as one liquid phase or two liquid phases depending on the temperature of the composition and the concentrations of the components therein, i.e., the phase(s) are a function of, among others, temperature.  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to phase transition a single liquid phase composition into two liquid phases by raising the temperature of the composition, i.e., meeting or exceeding the composition’s cloud point.  
	As to claims 3 and 6, the glycol polymer comprises a polyethylene glycol, as described above, and has an average molecular number (i.e., average molecular weight) greater than equal to 1,000 (PEG 1000 is an exemplary PEG). 
	As to claims 7 and 9, the disclosed polyethylene glycol meeting the claimed glycol polymer reads on the presence of a glycol ether by double inclusion.  The polyethylene glycol/composition has a cloud point (phase transition temperature(s), described above), which reads on the presence of a combined cloud point.
	As to claim 19, Ho-Gutierrez et al. teach a liquid-liquid phase transition process comprising forming a composition comprising a glycol polymer with an average molecular number, i.e., average molecular number weight, greater than or equal to 1000 and water and phase transitioning the composition at or above the composition’s cloud point temperature to form at least two liquid phases (creating two liquid phases from a single homogenous aqueous phase by addition of polyethylene glycol, introduction section; the fact that the composition forms two liquid phases means it is present at/above the cloud point temperature, else it would be soluble; Fig. 2-5 are evidence the systems have temperatures where the system is one liquid phase that transitions to two liquid phases as temperature is increased; PEG 3350 and PEG 8000 are exemplary glycol polymers, which meet the claimed minimum average molecular weight ranges), wherein a first liquid phase of said at least two liquid phases comprises greater than 50wt.% water and a second liquid phase of said at least two liquid phases comprises the glycol polymer (Tables 2-6 show the top phase comprises most of the PEG and the bottom phase comprises most of the water).  As to the additional limitations of an enthalpy of liquid-liquid phase transition is greater than 5 kJ/kg and to the viscosity of the second liquid phase comprising the glycol polymer being less than 100 cP, the claimed limitations are presumed inherent because the reference teach the same phase transition process comprising the same glycol polymer/water composition and liquid-liquid phases thereof as claimed.  See MPEP 2112.01. 
	In the event Ho-Gutierrez et al. fail to sufficiently teach the claimed steps of first forming a composition comprising a glycol polymer and water and then specifically phase transitioning the composition at or above the composition’s cloud point temperature to form at least two liquid phases, at the time of the effective filing date the claimed steps would nevertheless have been obvious to a person of ordinary skill in the art.  The Figures depict the compositions are present as one liquid phase or two liquid phases depending on the temperature of the composition and the concentrations of the components therein, i.e., the phase(s) are a function of, among others, temperature.  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to phase transition a single liquid phase composition into two liquid phases by raising the temperature of the composition, i.e., meeting or exceeding the composition’s cloud point.  
	As to claims 20 and 21, Ho-Gutierrez et al. teach the second liquid phase (the top phase containing a higher concentration of the PEG) comprises a density reducing reagent and/or a density enhancing reagent (the top phase further contains a salt and water, see Tables).
	As to claim 22, Ho-Gutierrez et al. teach the second liquid phase the second liquid phase further comprises a viscosity reducing reagent (the top phase further contains water, see Tables, which would reduce the viscosity of the phase as compared to a phase containing PEG alone). 
	As to claims 23 and 24, the disclosed polyethylene glycol meeting the claimed glycol polymer reads on the presence of a glycol ether by double inclusion.  The polyethylene glycol/composition has a cloud point (phase transition temperature(s), described above), which reads on the presence of a combined cloud point.
	As to claim 28, Ho-Gutierrez et al. teach the cloud point temperature of the composition is greater than 25°C (see at least Fig. 3 showing a phase diagram at 301 K with a 1L/2L phase transition line).
	As to claim 29, Ho-Gutierrez et al. implies, if not teaches, the cloud point temperature of the composition is less than 25°C (see at least Fig. 4 showing the effect of temperature on the binodal curve of a system; the figure has the implication there exists a 1L/2L phase transition at a temperature of 298 K and below depending on the concentrations of PEG and salt in water).  


Claims 1-4, 6, 7, 9, 19, and 23-28 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Horibe et al. (WO 0170900 A1).  Citations are to the English language machine translation of the reference unless indicated otherwise. 
	As to claim 1, Horibe et al. teach a liquid-liquid phase transition process comprising forming a composition comprising a glycol polymer and water (forming an antifreeze/coolant composition containing water as a main component and a nonionic surfactant having a cloud point of 30-135°C, abstract; the nonionic surfactant is polyethylene oxide/EO and/or polypropylene oxide/PO, i.e., polyethylene glycol and/or polypropylene glycol, based, bottom of page 2, and reads on a glycol polymer) and phase transitioning the composition at or above the composition’s cloud point temperature to form at least two liquid phases (the purpose of the composition is to serve as an antifreeze/coolant that is miscible and acts as an antifreeze below 30°C or the cloud point but phase separate due to the nonionic surfactant’s cloud point of 30 to 135°C when heated above the cloud point due to the heat generated from an engine which forms an oily coating film on a metal surface to prevent corrosion, abstract and page 2; in other words, the reference teach phase transitioning the composition at/above the composition’s cloud point during use or application of the antifreeze/coolant composition).  
	Regarding the claimed limitations of a first liquid phase of the at least two liquid phases comprising greater than 50 wt.% water and as second liquid phase comprising the glycol polymer, the density of the second/glycol polymer-containing phase being lower than the density of the first/50wt.%+ water-containing phase when separate and at a temperature of 10°C, and enthalpy of the liquid-liquid phase transition is greater than 5 kJ/kg, the limitations are presumed inherent from the teachings of the reference.  Not only does Horibe et al. teach substantially the same phase transition process comprising the same glycol polymer/water composition as claimed but Horibe et al. teach the surfactant separates from the composition to form an oily coating film, leading one of ordinary skill in the art to expect one phase comprises the water and the other comprises the surfactant/glycol polymer; measuring the precise concentrations and densities of the phases as well as the enthalpy of the phase transition (separation of the composition into the solvent/water and oily surfactant/glycol polymer phases) would be expected by one of skilled in the art to have values within the claimed magnitudes under an inherency rationale.  	In the event the claimed limitations (specific presence of a glycol polymer as the nonionic surfactant and resultant property/values thereof) are not at-once present or anticipated by the reference, at the time of the effective filing date the claimed limitations would nevertheless have been obvious to a person of ordinary skill in the art over the cited teachings of the reference.  Horibe et al. teaches the selection of EO/PO polymers, i.e., glycol polymers, as potential species of the nonionic surfactant, and the values/magnitudes of the claimed ranges would flow naturally from the teachings of the reference/selection of a glycol polymer as the nonionic surfactant since the resultant composition from said selection is substantially the same phase transition process comprising the same glycol polymer/water composition as claimed. 
	As to claims 2 and 3, Horibe et al. teach the glycol polymer comprises a polypropylene glycol and/or a polyethylene glycol, as described above.  See also the examples on page 3.
	As to claim 4, Horibe et al. teach the glycol polymer comprises a block co-polymer (see the examples on page 3). 
	As to claim 6, Horibe et al. teach the glycol polymer has an average molecular number, e.g., average molecular weight, greater than or equal to 1,000 and less than or equal to 3,000 (an exemplary EO-PO nonionic surfactant has a molecular weight 1750, examples).
	As to claims 7 and 9, the disclosed EO and/or PO nonionic surfactant meeting the claimed glycol polymer reads on the presence of a glycol ether by double inclusion.  The nonionic surfactant has a cloud point, described above, which reads on the presence of a combined cloud point. 
As to claim 19, Horibe et al. teach a liquid-liquid phase transition process comprising forming a composition comprising a glycol polymer with an average molecular number, i.e., average molecular weight, greater than or equal to 1000 and water (forming an antifreeze/coolant composition containing water as a main component and a nonionic surfactant having a cloud point of 30-135°C, abstract; the nonionic surfactant is polyethylene oxide/EO and/or polypropylene oxide/PO, i.e., polyethylene glycol and/or polypropylene glycol, based, bottom of page 2, and reads on a glycol polymer; an exemplary EO-PO nonionic surfactant has a molecular weight 1750, examples) and phase transitioning the composition at or above the composition’s cloud point temperature to form at least two liquid phases (the purpose of the composition is to serve as an antifreeze/coolant that is miscible and acts as an antifreeze below 30°C or the cloud point but phase separate due to the nonionic surfactant’s cloud point of 30 to 135°C when heated above the cloud point due to the heat generated from an engine which forms an oily coating film on a metal surface to prevent corrosion, abstract and page 2; in other words, the reference teach phase transitioning the composition at/above the composition’s cloud point during use or application of the antifreeze/coolant composition).  
	Regarding the claimed limitations of a first liquid phase of the at least two liquid phases comprising greater than 50 wt.% water and as second liquid phase comprising the glycol polymer, the viscosity of the second/glycol polymer-containing phase being less than 100 cP at 25°C, and enthalpy of the liquid-liquid phase transition is greater than 5 kJ/kg, the limitations are presumed inherent from the teachings of the reference.  Not only does Horibe et al. teach substantially the same phase transition process comprising the same glycol polymer/water composition as claimed but Horibe et al. teach the surfactant separates from the composition to form an oily coating film, leading one of ordinary skill in the art to expect one phase comprises the water and the other comprises the surfactant/glycol polymer; measuring the precise concentrations and densities of the phases as well as the enthalpy of the phase transition (separation of the composition into the solvent/water and oily surfactant/glycol polymer phases) would be expected by one of skilled in the art to have values within the claimed magnitudes under an inherency rationale.  
In the event the claimed limitations (specific presence of a glycol polymer as the nonionic surfactant and resultant property/values thereof) are not at-once present or anticipated by the reference, at the time of the effective filing date the claimed limitations would nevertheless have been obvious to a person of ordinary skill in the art over the cited teachings of the reference.  Horibe et al. teaches the selection of EO/PO polymers, i.e., glycol polymers, as potential species of the nonionic surfactant, and the values/magnitudes of the claimed ranges would flow naturally from the teachings of the reference/selection of a glycol polymer as the nonionic surfactant since the resultant composition from said selection is substantially the same phase transition process comprising the same glycol polymer/water composition as claimed. 
	As to claims 23 and 24, the disclosed EO and/or PO nonionic surfactant meeting the claimed glycol polymer reads on the presence of a glycol ether by double inclusion.  The nonionic surfactant has a cloud point, described above, which reads on the presence of a combined cloud point. 
	As to claims 25-27, the limitations that the glycol polymer comprises at least 50 wt.% or at least 80 wt.% of the second liquid phase and the second liquid phase comprises less than 20 wt.% water is inherent and/or would flow naturally as obvious to a person of ordinary skill in the art.  As described above, the nonionic surfactant forms an oily phase separate from the aqueous phase above the nonionic surfactant’s cloud point; measuring the precise concentrations and densities of the phases would be expected by one of skilled in the art to have values within the claimed magnitudes under an inherency rationale and/or at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the value/magnitude of the amount of the nonionic surfactant/glycol polymer in the oily phase would flow naturally from the teachings of the reference/selection of a glycol polymer as the nonionic surfactant since the resultant composition from said selection is substantially the same phase transition process comprising the same glycol polymer/water composition as claimed.
	As to claim 28, Horibe et al. teach the cloud point temperature of the composition is greater than 25°C, as described above. 

	Claims 5 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Horibe et al. (WO 0170900 A1).
The disclosure of Horibe et al. is relied upon as set forth above.
As to claim 5, Horibe et al. teach the glycol polymer (nonionic surfactant in the reference) is a block co-polymer comprising polyethylene oxide/EO and/or polypropylene oxide/PO, i.e., polyethylene glycol and/or polypropylene glycol, as described above (bottom of page 2 and the examples).
Horibe et al. fail to explicitly teach the block co-polymer is PEG-Ran-PG (interpreted as a random polyethylene glycol/polypropylene glycol), PEG-PPG-PEG, or PPG-PEG-PPG.  
However, at the time of the effective filing date it would have been obvious to and within the purview of a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Horibe et al. with a reasonable expectation of success.   Not only does Horibe et al. teach preferred/exemplary embodiments comprise an EO/PO block copolymer, i.e., a polyethylene glycol/polypropylene glycol block copolymer, as described above (examples), but Horibe et al. further teach the ethylene oxide units are provided for their hydrophilic nature that increases compatibility with water below the surfactant’s cloud point and the propylene oxide units are provided for their hydrophobic nature that breaks the hydrogen bond with water above the surfactant’s cloud point causing the surfactant to separate into the oily phase that provides corrosion protection to a metal surface at/above the cloud point (middle paragraph of page 2).  In view of these teachings, at the time of the effective filing date it would have been obvious to a person of ordinary skill int the art to arrive within the claimed block co-polymer species from the teachings of Horibe et al. with a reasonable expectation of success in order to tailor the hydrophilic/hydrophobic and cloud point properties of the EO/PO based nonionic surfactant.  
As to claims 20-22, Horibe et al. teach the composition may comprise further additives, e.g., further corrosion inhibitors, antifoam agent, coloring agents, etc. (page 3), but fail to explicitly teach the second liquid phase further comprises a density reducing reagent, density enhancing reagent, and a viscosity reducing reagent.
Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Horibe et al.  As described above, the nonionic surfactant forms an oily phase separate from the aqueous phase above the nonionic surfactant’s cloud point; the recognition that the further additives in the composition (the further corrosion inhibitors, antifoam agent, coloring agents, etc.), which appear to be or encompass organic additives, be present in the oily phase and their additional latent properties/effects, i.e., slight variation in density or viscosity, would flow naturally from the teachings of the reference suggesting their inclusion. 

	Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Poncelet et al. (US 2014/0027668).
	As to claim 1, Poncelet et al. teach a process of using a prepared composition as an antifreeze agent where the composition comprises a polymer having a critical solubility temperature or LCST in water of 20 to 80°C (abstract).  The composition has a reversible hydrophilic/hydrophobic phase change mechanism such that below 20°C/the LCST the polymer is miscible in water but phase separates into a two-phase medium above 20°C/the LCST (para. 0011-0018).  In other words, the reference teaches a liquid-liquid phase change transition process comprising forming a composition comprising a polymer and water and phase transitioning the composition at or above the composition’s cloud point temperature (the LCST) to form at least two liquid phases. 
	Poncelet et al. fail to teach, under an anticipation rationale, the polymer is a glycol polymer, a first liquid phase comprises greater than 50 wt.% water, a second liquid phase comprises the glycol polymer and a density less than the density of the first liquid phase, and enthalpy of liquid-liquid phase transition is greater than 5kJ/kg. 
	However, Poncelet et al. further teach the selection of the polymer may be from various genus/species.  Homopolymers or copolymers comprising at least one ether group such as poly(ethylene oxide), i.e., polyethylene glycol and a glycol polymer, are listed as one suitable genus/species of polymer (para. 0043 among para. 0036-0047).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a glycol polymer in the composition of Poncelet et al. and arrive at the claimed liquid-liquid phase transition process since Poncelet et al. teach glycol polymers as suitable polymer genus/species for the polymer having an LCST of 20-80°C for sufficient use in an antifreeze agent composition.  The remaining limitations, i.e., the values/magnitudes of the claimed ranges would flow naturally from the teachings of the reference/selection of a glycol polymer as the nonionic surfactant since the resultant composition from said selection is substantially the same phase transition process comprising the same glycol polymer/water composition as claimed. 
	As to claim 3, Poncelet et al. teach the glycol polymer comprises a polyethylene glycol, as described above. 
	As to claims 7-9, Poncelet et al. teach the second phase further comprises a glycol ether (the composition may further comprises glycols as alcohol additive(s) such as diethylene glycol, 0063-0073; diethylene glycol is an alkylene glycol alkyl ether where the alkyl group is a C1-C6 alkyl; see also other glycol ether species in para. 0073; the recognition that the glycol ether/diethylene glycol would be present in the second liquid phase also containing the glycol polymer above the LCST and/or has a combined cloud point would flow naturally from the teachings of the reference).
	
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Poncelet et al. (US 2014/0027668) as applied to claims 1, 3, and 7-9 above, and further in view of Townsend (US 2014/0190644) or Horibe et al. (WO 0170900 A1).  Citations to Horibe et al. are to the English language machine translation of the reference unless indicated otherwise.
The disclosure of Poncelet et al. is relied upon as set forth above.  Poncelet et al. teach a phase transition process comprising preparation and phase transition of a composition comprising a glycol polymer, e.g., polyethylene glycol (poly(ethylene oxide)), and water to form at least two liquid phases above the composition’s cloud point (LCST), as described above.  The reference requires the polymer have a cloud point/LCST between 20-80°C.  
Poncelet et al. fail to teach or suggest the glycol polymer comprises a polypropylene glycol, a block co-polymer, or the molecular weight thereof.
However, Townsend is similarly drawn to the selection of various polymers in view of their cloud point, i.e., LCST, namely the selection of a polyether including polypropylene glycol and/or polyethylene glycol having a cloud point in water of 1-98°C (abstract).  Polypropylene glycol is listed as suitable to be combined with polyethylene glycol and/or co-polymerized with ethylene glycol, i.e., a polypropylene glycol-polyethylene glycol block copolymer, to achieve the disclosed cloud point and a weight average molecular weight of generally 300-4000, e.g., 1000-4000, 400-3500, and 300-4000, which overlap the claimed range (para. 0011-0027, 0035, and 0057-0059).  The disclosed block copolymers encompass the claimed PEG-Ran-PG (interpreted as a random polyethylene glycol/polypropylene glycol), PEG-PPG-PEG, or PPG-PEG-PPG species; see also the PPG:PEG monomer residue ratio, para. 0058. 
Horibe et al. is also similarly drawn to the selection of various polymers in view of their cloud point, i.e., LCST, namely the selection of a nonionic surfactant including polyethylene oxide, i.e., polyethylene glycol, and polypropylene oxide, i.e., polypropylene glycol, units, having a cloud point in water of 30-135°C (abstract, page 2, and examples on page 3).  Horibe et al. teach the ethylene oxide units are provided for their hydrophilic nature that increases compatibility with water below the surfactant’s cloud point and the propylene oxide units are provided for their hydrophobic nature that breaks the hydrogen bond with water above the surfactant’s cloud point causing the surfactant to separate into the oily phase that provides corrosion protection to a metal surface at/above the cloud point (middle paragraph of page 2).  An exemplary nonionic surfactant is an EO-PO block copolymer having a molecular weight 1750 (examples on page 3).  The disclosed block copolymers encompass the claimed PEG-Ran-PG (interpreted as a random polyethylene glycol/polypropylene glycol), PEG-PPG-PEG, or PPG-PEG-PPG species.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the PPG-containing/PEG-PPG block copolymers and molecular weight thereof taught or suggested by Townsend or Horibe et al. as the generic polyether/glycol polymers of Poncelet et al. in order to obtain an aqueous composition having a cloud point within Horibe et al.’s parameters with a reasonable expectation of success.  Horibe et al. requires the polyether/glycol polymer have a specific cloud point in view of the composition’s LSCT property and Townsend and Horibe et al. merely teach other species of polymers within the claimed limitation are recognized in the art as suitable for obtaining such a cloud point/LCST.  See MPEP 2144.07. 

Claims 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Poncelet et al. (US 2014/0027668) in view of Townsend (US 2014/0190644) or Horibe et al. (WO 0170900 A1).  Citations to Horibe et al. are to the English language machine translation of the reference unless indicated otherwise.
As to claim 19, Poncelet et al. teach a process of using a prepared composition as an antifreeze agent where the composition comprises a polymer having a critical solubility temperature or LCST in water of 20 to 80°C (abstract).  The composition has a reversible hydrophilic/hydrophobic phase change mechanism such that below 20°C/the LCST the polymer is miscible in water but phase separates into a two-phase medium above 20°C/the LCST (para. 0011-0018).  In other words, the reference teaches a liquid-liquid phase change transition process comprising forming a composition comprising a polymer and water and phase transitioning the composition at or above the composition’s cloud point temperature (the LCST) to form at least two liquid phases.  Poncelet et al. further teach the selection of the polymer may be from various genus/species that encompass the claimed glycol polymer.  Homopolymers or copolymers comprising at least one ether group such as poly(ethylene oxide), i.e., polyethylene glycol and a glycol polymer, are listed as one suitable genus/species of polymer (para. 0043 among para. 0036-0047).  
	Poncelet et al. fail to teach the glycol polymer has an average molecular number, i.e., average molecular weight, greater than or equal to 1000, a first liquid phase comprises greater than 50 wt.% water, a second liquid phase comprises the glycol polymer and a viscosity less than 100 cP at 25°C, and enthalpy of liquid-liquid phase transition is greater than 5kJ/kg. 
However, Townsend is similarly drawn to the selection of various polymers in view of their cloud point, i.e., LCST, namely the selection of a polyether including polypropylene glycol and/or polyethylene glycol having a cloud point in water of 1-98°C (abstract).  Polypropylene glycol is listed as suitable to be combined with polyethylene glycol and/or co-polymerized with ethylene glycol, i.e., a polypropylene glycol-polyethylene glycol block copolymer, to achieve the disclosed cloud point and a weight average molecular weight of generally 300-4000, e.g., 1000-4000, 400-3500, and 300-4000, which overlap the claimed range (para. 0011-0027, 0035, and 0057-0059).  The disclosed block copolymers encompass the claimed PEG-Ran-PG (interpreted as a random polyethylene glycol/polypropylene glycol), PEG-PPG-PEG, or PPG-PEG-PPG species; see also the PPG:PEG monomer residue ratio, para. 0058. 
Horibe et al. is also similarly drawn to the selection of various polymers in view of their cloud point, i.e., LCST, namely the selection of a nonionic surfactant including polyethylene oxide, i.e., polyethylene glycol, and polypropylene oxide, i.e., polypropylene glycol, units, having a cloud point in water of 30-135°C (abstract, page 2, and examples on page 3).  Horibe et al. teach the ethylene oxide units are provided for their hydrophilic nature that increases compatibility with water below the surfactant’s cloud point and the propylene oxide units are provided for their hydrophobic nature that breaks the hydrogen bond with water above the surfactant’s cloud point causing the surfactant to separate into the oily phase that provides corrosion protection to a metal surface at/above the cloud point (middle paragraph of page 2).  An exemplary nonionic surfactant is an EO-PO block copolymer having a molecular weight 1750 (examples on page 3).  The disclosed block copolymers encompass the claimed PEG-Ran-PG (interpreted as a random polyethylene glycol/polypropylene glycol), PEG-PPG-PEG, or PPG-PEG-PPG species.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the PPG-containing/PEG-PPG block copolymers and molecular weight thereof taught or suggested by Townsend or Horibe et al. as the generic polyether/glycol polymers of Poncelet et al. in order to obtain an aqueous composition having a cloud point within Horibe et al.’s parameters with a reasonable expectation of success.  Horibe et al. requires the polyether/glycol polymer have a specific cloud point in view of the composition’s LSCT property and Townsend and Horibe et al. merely teach other species of polymers within the claimed limitation are recognized in the art as suitable for obtaining such a cloud point/LCST.  See MPEP 2144.07. 
	In view of the above combination of references, at the time of the effective filing date it would have been also obvious to a person of ordinary skill in the art the remaining claimed limitations, i.e., the values/magnitudes of the claimed ranges, would flow naturally from the teachings of the combination of references/provision of specific glycol polymers as Poncelet et al.’s polyether/polymer having a LCST in water since the resultant composition from said provision is substantially the same phase transition process comprising the same glycol polymer/water composition as claimed. 
As to claims 20-22, Poncelet et al. teach the composition may comprise further additives such as alcohols including monoalcohols such as methyl alcohol, ethyl alcohol, etc. and polyalcohols such as glycols such as ethylene glycol, diethylene glycol, propylene glycol, etc. (para. 0062-0076) and antifoaming agents, colorants, biocides, corrosion inhibiting agents (para. 0080-0086), but fail to explicitly teach the second liquid phase further comprises a density reducing reagent, density enhancing reagent, and a viscosity reducing reagent.
Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Poncelet et al.  As described above, the polymer in the composition has a reversible hydrophilic/hydrophobic phase change mechanism such that below 20°C/the LCST the polymer is miscible in water but phase separates into a two-phase medium above 20°C/the LCST; the recognition that the further additives in the composition (the alcohols, antifoaming agents, colorants, biocides, corrosion inhibiting agents, etc.), which appear to be or encompass organic additives, be present in the polymer’s phase when separated and their additional latent properties/effects, i.e., slight variation in density or viscosity, would flow naturally from the teachings of the reference suggesting their inclusion. 
	As to claims 23 and 24, Poncelet et al. teach the second phase further comprises a glycol ether (the composition may further comprises glycols as alcohol additive(s) such as diethylene glycol, 0063-0073; diethylene glycol is an alkylene glycol alkyl ether where the alkyl group is a C1-C6 alkyl; see also other glycol ether species in para. 0073; the recognition that the glycol ether/diethylene glycol would be present in the second liquid phase also containing the glycol polymer above the LCST and/or has a combined cloud point would flow naturally from the teachings of the reference).
	As to claims 25-27, the limitations that the glycol polymer comprises at least 50 wt.% or at least 80 wt.% of the second liquid phase and the second liquid phase comprises less than 20 wt.% water is inherent and/or would flow naturally as obvious to a person of ordinary skill in the art from the combination of references.  As described above, the polymer in the composition has a reversible hydrophilic/hydrophobic phase change mechanism such that below 20°C/the LCST the polymer is miscible in water but phase separates into a two-phase medium above 20°C/the LCST; measuring the precise concentrations and densities of the phases would be expected by one of skilled in the art to have values within the claimed magnitudes under an inherency rationale and/or at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the value/magnitude of the amount of polyether/glycol polymer in the nonaqueous phase would flow naturally from the teachings of the references/provision of a glycol polymer as the LCST phase changing polymer since the resultant composition from said provision is substantially the same phase transition process comprising the same glycol polymer/water composition as claimed.
As to claims 28 and 29, Poncelet et al. teach the cloud point temperature of the compositions greater than 25°C or less than 25°C (the LCST in water is 20-80°C, abstract, which encompass both ranges).  Furthermore, Townsend teach the polyether has a cloud point in water of 1-98°C (abstract) and Horibe et al. teach the nonionic surfactant has a cloud point in water of 30-135°C (abstract); the combination/totality of references (Poncelet et al. in view of Townsend or Poncelet et al. in view of Horibe et al.) also encompass both ranges. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Riemer et al. (US 5,674,559) teach the preparation of a polymer matrix which becomes cloudy as a function of temperature (title and abstract).  While Reimer et al. teach a composition comprises polyalkylene oxide nonionic surfactants as the clouding component and water (col. 3 to 4), it cannot be fairly said the composition is phase transitioned at/above a cloud point to form at least two liquid phases because this composition is merely an intermediate that is completely cured and rendered “no longer free-flowing” to form laminated glazings (abstract and col. 6).
Novek (US 2019/0233697) is cited as an X reference on the international search report Form PCT 210.  However, the reference qualifies for prior art exceptions under 35 USC 102(b)(1) and (b)(2) and is not available as prior art.  The work is clearly drawn to the present inventor Mr. Ethan Novek‘s own work (he is the sole inventor in each publication/application), publicly disclosed/published by himself not more than one year before the effective filing date of the claimed invention (the reference was published on 08/01/2019 and the claimed invention has an effective filing date of 03/11/2020).  See MPEP 2154.01(a) and 2154.02(a).   
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
December 14, 2022